Citation Nr: 1751617	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-18 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for low back and sacroiliac strain.  

2.  Entitlement to an initial rating in excess of 10 percent for right hip tendinitis, limitation of flexion.  

3.  Entitlement to an initial compensable rating prior to August 29, 2014, and in excess of 10 percent thereafter for left shin splint.  

4.  Entitlement to an initial compensable rating prior to August 29, 2014, and in excess of 30 percent thereafter for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2004 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In a May 2015 rating decision, the RO assigned a 30 percent rating, effective August 29, 2014, for the Veteran's migraine headaches and a 10 percent rating, effective August 29, 2014 for the Veteran's left shin splint.  As this is not considered a full grant of the benefits sought on appeal, the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The RO also granted service-connection for right hip, limitation of extension and right hip impairment and assigned noncompensable ratings effective August 29, 2014.  As this is considered a full grant of the benefits sought on appeal, these issues are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In February 2017, the Veteran testified before the undersigned Veterans Law Judge and a copy of that transcript is of record.  

The Board notes that in February 2017 the Veteran filed a notice of disagreement with a January 2017 rating decision that denied entitlement to service connection for posttraumatic stress disorder.  In February 2017 correspondence, the RO acknowledged the Veteran's notice of disagreement.  Therefore, the Board will refrain from remanding this issue at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014 the Veteran was afforded new VA examinations addressing the severity of her service-connected disabilities.  However, the Veteran has not been furnished a supplemental statement of the case (SSOC) that addresses the reports of VA examination.  See 38 C.F.R. § 19.31 (b)(1).  

Additionally, the Board notes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As such, a remand is necessary to afford the Veteran new VA examinations for her low back and sacroiliac strain, right hip tendinitis, limitation of flexion and left shin splint.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records; to include which VA she received treatment between September 2011 and April 2015.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated September 2011 to April 2015 and November 2016 to the present.  

3. Schedule the Veteran for a new VA examination to determine the current severity of her low back and sacroiliac strain, right hip tendinitis, limitation of flexion and left shin splint. The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays should be performed.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016).  The degree at which pain begins must also be documented.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected low back and sacroiliac strain, right hip tendinitis, limitation of flexion and left shin splint.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




